DETAILED ACTION
DETAILED ACTION
DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Frasier et al. (6457437). Frasier et al. show a assembly vehicle 10 (in that it is used to transport) comprising a passenger cabin; a monument 11,12; a pet travel system comprising at least a portion of the monument and at least one pet storage module50  .
Claim(s) 1,4,8, 18, 19, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gabriel et al. (5954013). Gabriel et al. show a assembly vehicle 10 (in that it is used to transport) comprising a passenger cabin; a monument 12; a pet travel system comprising at least a portion of the monument and at least one pet storage module 20  configured to be received in the portion of the monument; and a ventilation system comprising: an inlet port 52 defined in the at least one pet storage module, the inlet port being in flow communication with an air source outside of the pet travel system via supply plena 40; an exhaust port defined in canopy 30 which is coupled with the exhaust plenum 42; and an exhaust duct 42,43 in flow communication with the exhaust port, wherein pressure within the exhaust duct is lower than the pressure of  .
Allowable Subject Matter
Claims 2,3,5-7,9,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-17 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of animal housings with exhaust systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644